Judge Haggin
delivered the opinion of the Court.*
Trotter sued Yandegraff, -upon an account for money and merchandize sold and delivered. Yandegraff^.1’ pleaded a set-off, for services. Oh the trial, the defen-dantgavein evidence a letter from Trotter, of the year 1814, expressing a desire to employ him as the principal clerk for the store and the White Lead Company, 6ne year, offering him nine hundred dollars, and-setting *80forth the leisure which he would have, which he ftilgifl devote to other business, &c. He proved, that shortly after the date of that letter, he entered into that service, and continued until the year 1818. No further stipulation was proved, and it was for the latter period that Vandegraff claimed wages. It was objected, that the letter was inadmissible; but the court decided differently. Other questions are made, but they were exclusively for the jury.
Loughborough, for appellant; Sharp and Chinn, for appellee.
We cannot doubt the competency of this letter, as it might justly influence the deliberations of the jury, whether they would enquire into the duties expected of the defendant, or the compensation due him, although not conclusive as to either.
Judgment affirmed with costs5 and damages at the rate of six per centum per annum, &c.

 Absent, Ch, J. Barry.